PER CURIAM.
The judgment of the Board of Governors of the Florida Bar entered July 19, 1962, in this disciplinary proceeding pursuant to Rule 11.08(4), Article XI of the Integration Rule of the Florida Bar as amended December 31, 1961, 31 F.S.A., and filed in this Court July 25, 1962, came on to be reviewed.
The respondent, George L. Jackman, was convicted of a felony under the laws of Florida and sentenced to prison for a term of six months to five years. The judgment became final on May 14, 1962, upon issuance of mandate of the District Court of Appeal, 3rd District, affirming said judgment. 140 So.2d 627.
Thereafter, on June 4, 1962, The Florida Bar issued notice to show cause which was personally served upon the respondent on June 7, 1962. The respondent did not file an answer or response thereto within the required time. The matter was accordingly considered by the Board upon the documents certified by the Criminal Court of Record showing the criminal conviction and the other pleadings and documents in the case.
The Board of Governors found that the respondent had been found guilty of a felony by a court of competent jurisdiction and directed that he be disbarred from the practice of law in Florida.
More than 30 days having elapsed since the filing with the Clerk of this Court of the judgment of the Board of Governors of The Florida Bar, together with the record of the proceedings, and no petition for review of such judgment having been filed, and this Court having duly considered the record in said cause, it is thereupon ordered that the judgment of the Board of Gov*483ernors of The Florida Bar, dated July 19, 1962, that the respondent, George L. Jack-man, be disbarred from the practice of law, be approved and said respondent is hereby disbarred from the practice of law in this State.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and CALDWELL, JJ., concur.